443 F.2d 66
In re John B. TARLTON, Jr., Appellant.
No. 71-1140 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
May 25, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Sidney O. Smith, Jr., Judge.
John B. Tarlton, Jr., pro se.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966